internal_revenue_service gry gy cr ' majreres ses ol oc s l cf -60 sor ogee department of the treasury washington dc person to contact telephone number refer reply to date feb sec_999 op e eo t employer_identification_number key district legend l t w o a dear applicant this is in further response to your ruling_request dated as modified by subsequent correspondence april concerning the tax treatment of contributions to m formed welfare_benefit_fund may responded to issue sec_1 and as indicated in the ruling letter the administrative file was then forwarded to the exempt_organizations division to respond to issue sec_3 and a ruling letter dated actuarial branch of our employee_plans division of your letter as discussed below earlier in a newly the sponsoring company n provides health insurance and post-retirement medical benefits for its employees represented by the union is provided pursuant to the terms of collective bargaining agreements with the health_insurance_coverage for these employees the most recent agreement was negotiated in n has established m which will fund post-retirement accident and health benefits for o retirees establishment of m obligation through an account under sec_401 internal_revenue_code the sec_401 account previously established under a pension_plan n sponsors n paid the balance of the post-retirement health benefits from its general assets n funded a portion of the health benefit prior to the of the the sole purpose of m is to fund the post-retirement medical benefits set forth in the collective bargaining agreement pension_plan will be amended to provide that the post-retirement medical benefits will be provided first by the assets in the sec_401 account and then from m income_tax as veba described in sec_501 of the code a voluntary employees’ beneficiary association is exempt from federal the m n intends to contribute to m an amount equal to the present_value of post-retirement health obligations for those persons whose benefits are funded under the sec_401 account less the value of the assets held in the sec_401 account n has represented that no additional_amounts will be contributed to the h account if the sum of the assets held in the h account and assets held in m for post-retirement health benefit obligations exceeds the present_value of post-retirement health obligations for those persons whose benefits are funded under the h account and or m the value of the the value of ii i our employee_plans division ruled favorably on the first two issues posed in your ruling_request as follows - whether n’s contributions to m will constitute issue contributions to a welfare_benefit_fund maintained pursuant to a collective bargaining agreement within the meaning of sec_419a f account limit under sec_419 a of the code and wouid therefore not be limited by any - whether n’s contributions to m to fund post-retirement issue medical benefits for retirees will be treated as not exceeding m’s qualified_cost under sec_419 which such contributions are made and the amount of any such deductions with respect to such contributions shall not be limited by reference to the cost allocation principles described in rev c b rul c b rul rul c b for n’s taxable_year in and rev rev the following two issues to be addressed below fall within our jurisdiction - whether the gross_income of m that is set_aside to fund issue post-retirement medical benefits will constitute exempt_function_income under sec_512 of the code issue sec_505 whether m of the code is subject_to the nondiscrimination_rules of sec_511 of the internal_revenue_code imposes a tax on the unrelated_business_taxable_income defined in sec_512 organizations exempt from tax under sec_501 of sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b less the allowable sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or exemption other purpose or function constituting the basis for its any trade_or_business the sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income related for purposes of sec_513 of the code only if the causal relationship is to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved for this relationship whether the activities a substantial one further it is substantially sec_512 a of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding-any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 of the code provides that for purposes the term exempt_function_income means the of subparagraph a gross_income from dues members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the fees charges or similar amounts paid_by such term also means all income organization is tax exempt other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shall be included under subparagraph a income for the taxable_year if the organization were subject_to if during the taxable_year an in unrelated business taxable sec_512 i of the code provides that in the case of an organization described in sec_501 a set_aside for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a post retirement medical benefits a for our employee_plans division has ruled that m is maintained pursuant to a collective bargaining agreement within the meaning of sec_419a of the code accordingly the account limit set forth in sec_512 now rule that the gross_income of m which is set_aside for the payment of post retirement medical benefits will constitute exempt_function_income within the meaning of sec_512 b unrelated_business_income accordingly this income is not subject_to tax as e i does not apply therefore we sec_501 of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_505 of the code sets forth additional requirements for an organization desiring to qualify for exemption under sec_501 after december organization described in sec_501 which is part of a plan shall not be exempt under sec_501 unless such plan meets the requirements of sec_505 forth the following nondiscrimination requirements sec_505 states that an is effective for all plan years beginning sec_505 sets it a each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and which is found by the secretary not to be discriminatory in favor of employees who are highly compensated individuals and in the case of each class of benefits such benefits do b not discriminate in favor of employees who are highly compensated individuals sec_505 of the code provides that sec_505 shall not apply to any organization which is part of a plan maintained pursuant to an agreement between employee_representatives and one or more employers if the secretary finds that such agreement is a collective bargaining agreement and that such plan was the subject of good_faith bargaining between such employee_representatives and such employer or employers in the present instance m is maintained pursuant to a collective bargaining agreement which was the subject of good_faith bargaining nondiscrimination requirements of sec_505 of the code will not apply to m therefore we rule that the between n and this ruling is based on the understanding that there will be no material changes in the facts upon which it changes that may have a bearing upon your tax status should be reported to your key district_director is based any we are sending a copy of this ruling to your key district for exempt_organizations matters a - because this letter could help resolve any questio you should keep it with your permanent records out your tax status if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it isguey o thank you for your cooperation sincerely aeretel vy heok gerald v sack chief exempt_organizations technical branch
